Exhibit 10.1
 
 
 

 
 
MERCADOLIBRE, INC. 2013 LONG TERM RETENTION
PROGRAM
 


 










 
 

 














 
Effective as of January 1, 2013

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
Article 1
Purpose.
3
Article 2
Definitions
3
Article 3
Participation; Performance Goals and Award Opportunities
6
Article 4
Review of Participant’s Performance
6
Article 5
Payment of Awards
6
Article 6
Termination of Employment; Forfeitures
7
Article 7
Administrative Provisions
9


 
 
 

--------------------------------------------------------------------------------

 
MERCADOLIBRE, INC. 2013 LONG TERM RETENTION PROGRAM
 
 
Purpose.
 
The MercadoLibre, Inc. 2013 Long Term Retention Program (the “Plan”) is
effective as of January 1, 2013.  The principal purpose of the Plan is to assist
the Company in the retention of key employees that have valuable industry
experience and developed competencies by rewarding Participants in relation to
their individual results and their contributions to the organization, as well as
overall Company goals and performance.
 
Definitions
 
When used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means with respect to any Person, a Person that controls, is
controlled by, or is under common control with such Person (it being understood,
that a Person shall be deemed to “control” another Person, for purposes of this
definition, if such Person directly or indirectly has the power to direct or
cause the direction of the management and policies of such other Person, whether
through holding ownership interests in such other Person, through agreements or
otherwise, and that direct or indirect ownership of ten percent (10%) or more of
the voting interests of another Person shall always be deemed to constitute
“control”).
“Award” means a specified amount, calculated in accordance with Article 5,
payable to a Participant under this Plan for services provided to the Company in
2013 (i) in the case of Award payments made before a Change in Control, in cash,
Shares or any combination of cash and Shares as determined by the Award
Committee from time to time in its sole discretion or (ii) in the case of Award
payments made on or after a Change in Control, in the form of cash only.  Award
payments hereunder shall be contingent on the attainment of one or more
Performance Goals.  The timing of the payment of an Award, as well as the
conditions of such payment, is subject to the Plan terms.  An Award may, but is
not required to, be evidenced by a separate agreement executed by the
Participant.  Subject to Article 7, an Award will be subject to such terms and
conditions which the Award Committee determine are appropriate.
“Award Committee” means the Compensation Committee of the Board, or such other
committee that the Board appoints to administer this Plan, which shall have
general administrative authority concerning the Plan, and shall, subject to
Article 7, have the sole and absolute authority and discretion to resolve any
and all terms and conditions of any Awards and disputes concerning the Plan and
any Awards hereunder.
“Board” means the board of directors of the Company.
“Cause” means “cause” or a similar term set forth in the Participant’s
employment agreement with the Company or, if no such agreement is then in
effect, shall mean (A) the Participant’s material disregard of his
responsibilities, authorities, powers, functions or duties or failure to act,
(B) repeated or material negligence or misconduct by the Participant in the
performance of his duties, (C) appropriation (or attempted appropriation) of a
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company, (D) the commission by the Participant of any act of fraud, theft or
financial dishonesty with respect to the Company, or any felony or criminal act
involving moral turpitude or dishonesty on the part of the Participant, (E) the
Participant’s habitual drunkenness or excessive absenteeism not related to
sickness, and/or (F) the material breach by the Participant of any provision of
his employment agreement that is not cured by the Executive within thirty (30)
days after written notice of breach has been delivered to the Participant by the
Company, unless such breach is incapable of cure (in which case the Participant
shall not be entitled to an opportunity to cure), in each case of  clauses
(A)  through  (F)  above, as determined by the Board in good faith.
“Change in Control” shall mean a change in control of the Company which will be
deemed to have occurred after the date hereof if:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           any “person” as such term is used in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, is or
becomes the beneficial owner, as such term is defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of the Company representing
at least 50% of the combined voting power or common shares of the Company;
provided, however, that such term shall not include (A) the Company or any of
its subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s common shares, or (E) any person or group as used in
Rule 13d-1(b) under the Exchange Act;
(b)           there is consummated a merger or consolidation of the Company or
any of its direct or indirect subsidiaries with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) more than 50% of the combined voting
power and common shares of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or
(c)           there is completed a sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity, more than
fifty percent (50%) of the combined voting power and common shares of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the common shares of the Company immediately prior to such
sale.
“Company” means MercadoLibre, Inc. and its consolidated subsidiaries, and
MercadoLibre, Inc.’s successors or assigns.
“Covered Termination” means (i) a termination of a Participant’s employment by
the Company without Cause and for a reason other than the Participant’s death or
disability (as determined under Article 6(a)) or (ii) a Participant’s
resignation from the Company with Good Reason.
“Eligible Employee” means an individual who is designated by the Award Committee
as eligible for this Plan and who is employed by the Company as determined by
the Award Committee.
“Good Reason” means (i) a material diminution in the Participant’s duties,
functions and responsibilities to the Company without the Participant’s consent
or the Company preventing the Participant from fulfilling or exercising the
Participant’s materials duties, functions and responsibilities to the Company
without the Participant’s consent; (ii) a material reduction in the
Participant’s base salary or bonus opportunity or (iii) a requirement that the
Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office without the consent of
the Participant.  A Participant’s resignation shall not be a resignation with
Good Reason unless the Participant gives the Company written notice (delivered
within thirty (30) days after the Participant knows of the event, action, etc.
that the Participant asserts constitutes Good Reason), the event, action, etc.
that the Participant asserts constitutes Good Reason is not cured, to the
reasonable satisfaction of the Participant, within thirty (30) days after such
notice and the Participant resigns effective not later than thirty (30) days
after the expiration of such cure period.
“Market Value” of a Share, as of any date, means (i) the average closing sale
price of one Share as reported on a national stock exchange, including, but not
limited to, the NASDAQ Global Market (a “National Stock Exchange”) during the
60-trading day period (or such shorter period as the Shares are so listed)
ending on the last trading day immediately preceding such date; (ii) if the
Shares are not listed for trading on a National Stock Exchange during any day in
that 60-trading day period but are quoted on the Over-the-Counter-Bulletin Board
(the "OTCBB"), the mean between the closing bid and closing asked prices for the
Shares as quoted on the OTCBB during the 60-trading day period (or such shorter
period as the Shares are so quoted) ending on the last trading day immediately
preceding such date, (iii) if the Shares are
 
 
 

--------------------------------------------------------------------------------

 
 
not listed for trading on a National Stock Exchange or quoted on the OTCBB
during any day in that 60-trading day period and the shares were last traded on
a National Stock Exchange, the average closing sale price of one Share as
reported on the National Stock Exchange during the 90-trading day period ending
on the last day the Shares were listed for trading on such Exchange or (iv) if
the Shares are not listed for trading on a National Stock Exchange or quoted on
the OTCBB during any day in that 60-trading day period and the shares were last
traded on the OTCBB, the mean between the closing bid and closing asked prices
for the Shares as quoted on the OTCBB during the 90-trading day period ending on
the last day the Shares were quoted on the OTCBB. For purposes of calculating
benefits and valuing Shares on or after a Change in Control, the term “Market
Value” means the amount determined under the preceding sentence determined as of
the date on which the Change in Control occurs..
“MercadoLibre Business” means any activities directly or indirectly related to
Online Transactional Platforms, Online Classified Advertisements and/or Payment
Platforms.
“Minimum Eligibility Conditions” means the minimum conditions established by the
Award Committee and approved by the Board that a Participant must meet in order
to be eligible to receive payments under any Award hereunder.
“Online Classified Advertisements” means listings of goods, products or services
on Internet sites, which listings (1) serve the same purpose as the listings
appearing in the classifieds section of printed newspapers, (2) include direct
contact information of the seller via telephone, e-mail or any offline method,
which contact information is readily and continuously available to any visitor
without restriction or special action required from the visitor, or provide for
a method to contact the seller so that the seller may then respond providing
direct contact information, and (3) are on Internet sites the operator or
administrator of which does not (x) play any role in consummating the
transaction to which the listing relates, or (y) provide any information (other
than contact information) to the seller regarding the potential buyer or
interested party, or otherwise serve as middle-man between a potential buyer and
seller (other than for the limited purposes expressly set forth in this
paragraph), or (z) charge any fee or commission for such transaction (including,
without limitation, any fees for completion of transactions and/or fees based on
number of users contacting another user) other than a listing fee, which is a
fee for placing the listing on the website and is chargeable before or at the
time such listing appears. Examples of Online Classifieds Advertisements include
Craigslist.com, Kijiji.com, and olx.com.
“Online Transactional Platforms” means online transactional platforms or similar
as determined by the Award Committee including, but not limited to, (a) any
online platform offering a wide variety of product lines and/or services,
operating in a manner similar to Amazon.com or Submarino.com as of the date
hereof and/or (b) online transactional marketplaces located on websites in which
sellers and potential buyers transact for any kinds of goods and/or services,
which goods and/or services are displayed on such website, and in which the
sellers’ and potential buyers’ initial contact can only be made through such
website (for purposes of initial contact, direct contact information of another
user is not made available to users, in accordance with the terms of use of such
website), such as eBay.com, MercadoLibre.com, DeRemate.com, etc. (and any such
domain name with country suffixes).
“Participant” means an Eligible Employee who is designated as eligible to
receive an Award for services provided in 2013.  The designation of an
individual as a Participant under this Plan shall not provide the individual
with any rights to any future participation for any subsequent long term
retention plans that may be adopted by the Company in future years but, subject
to the terms of the Plan, an individual shall remain a Participant for purposes
of receiving a payment of Award until such individual ceases to be an Eligible
Employee.
“Payments Platforms” means websites or platforms enabling the sending, receipt,
holding and/or transfer of money from one user to another user through an
account that is funded by, among other things, traditional payment methods and
then used to transact with another user electronically, such as PayPal.com,
MercadoPago.com, or Dineromail.com (and any such domain name with country
suffixes).
“Performance Goals” means any goals, metrics or other performance measures
established for a Participant for services provided in 2013, the attainment of
which will result in an Award
 
 
 

--------------------------------------------------------------------------------

 
 
becoming payable to the Participant, subject to the terms of the Plan.  It is
currently anticipated that Performance Goals generally will be based on, and
support, both individual and Company goals and may also include goals
established for the particular division, affiliate or country in which the
Participant is located.
“Person” means and includes a natural person, a corporation, an association, a
partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization or any other similar entity or a governmental or
quasi-governmental body.
“Shares” means shares of Common Stock of the Company, $0.001 par value per
share.
“Territory” means the United States of America and each country and territory in
Latin America and the Caribbean, including, without limitation, Argentina,
Bolivia, Brazil, Chile, Colombia, Costa Rica, Dominican Republic, Ecuador, El
Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Puerto
Rico, Uruguay, and Venezuela.
 
Participation; Performance Goals and Award Opportunities
 
The amount of the Award for each Plan Participant and the Performance Goals
applicable to such Award will be established by the Award Committee and
communicated to each Plan Participant.  The amount of each Award may be
different for each Participant or levels of Participants as determined by the
Award Committee.
The amount of each Award shall be enumerated as a specified amount, calculated
in accordance with Article 5 hereof, of United States dollars, unless the Award
Committee determines the amount of any such Award in a local currency.  The
amount of each Award, to the extent it becomes payable, shall be paid (i) in the
case of Award payments made before a Change in Control, in cash, Shares or any
combination thereof (including, but not limited to, either all cash or all
Shares) as the Award Committee may deem appropriate and desirable from time to
time during the term of the Plan or (ii) in the case of Award payments made on
or after a Change in Control, in the form of cash only.  The number of Shares
issuable under an Award, if any, shall equal the quotient of (a) divided by (b),
where (a), the numerator, equals the U.S. dollar amount of the Award that is
payable in Shares, and (b), the denominator, equals the Market Value of the
Shares as of the close of business on the business day prior to the date the
Award is payable in any such year.  Any Shares issued hereunder as payment of
all or a portion of the Award as of any date shall be issued from the Company’s
2009 Equity Compensation Plan, or any such amended or successor plan thereto.
 
Review of Participant’s Performance
 
Performance Goals will generally be set and determined for the 2013 calendar
year by the Award Committee. The Award Committee, with input from the Company
officer responsible for each Participant, will evaluate such Participant’s
performance relative to the Performance Goals.
 
Payment of Awards
 
If a Participant does not satisfy the Minimum Eligibility Conditions, then the
Award shall be forfeited, and shall not become payable to such Participant under
this Plan.  If the Participant meets the Minimum Eligibility Conditions, the
Award shall become payable to the Participant in accordance with and subject to
the terms of this Article 5 and Article 6.
Subject to the following paragraph and Article 6, only if the Participant is
employed as an Eligible Employee on the date each portion of the Award is to be
paid to such Participant, the Award shall be payable as follows:
 
8.33% of the Award shall be payable to the Participant on or about March 31 of
each calendar year for a period of six years starting in 2013; and
 
the Participant shall receive on or about March 31 of each calendar year for a
period of six years starting in 2013, an Award payment equal in value to the
product of (i) multiplied by (ii), where
 
 
 

--------------------------------------------------------------------------------

 
 
(i) equals 8.33% of the Award and (ii) equals the quotient of (a) divided by
(b), where (a), the numerator, equals the Market Value as of the applicable
payment date and (b), the denominator, equals $79.57 (the average closing price
of the Company’s common stock on the NASDAQ Global Market during the final 60
trading days of 2012).
 
This paragraph applies to each Participant who experiences a Covered Termination
on or after a Change in Control.  In that event, and notwithstanding the
preceding paragraph and the vesting and forfeiture provisions otherwise provided
in the Plan or any other agreement entered into in connection with or pursuant
to the Plan, a Participant described in the preceding sentence shall have a
vested and nonforfeitable right to each Award payment scheduled to be paid after
the date of the Covered Termination and the total of such Award payments shall
be paid to the Participant in a single cash payment within fifteen (15) days
after the date of the Covered Termination.
 
Notwithstanding anything in the Plan or any other agreement entered into in
connection with or pursuant to the Plan, if the provisions of the Deficit
Reduction Act of 1984 (“ DEFRA “) or Section 280G of the Internal Revenue Code
of 1986, as amended (“Code”) relating to “excess parachute payments” (as defined
by the Code) shall be applicable to any payment of an Award under the Plan, then
the total amount of such payment shall be reduced by the least amount necessary
such that the provisions of DEFRA and Section 280G of the Code relating to
“excess parachute payments” shall no longer be applicable to any payment of an
Award or any other compensation that is subject to Section 280G of the Code;
provided ,  however , that the Company shall use its commercially reasonable
efforts to obtain the requisite approvals so that the limiting provisions of
DEFRA and Section 280G of the Code would not be applicable to such payment.
 
Termination of Employment; Forfeitures
 
Except as provided in Article 5 with respect to a Covered Termination on or
after a Change in Control, participation in the Plan shall cease immediately
upon a Participant’s retirement, resignation or termination of employment as an
Eligible Employee for any reason (with or without Cause), or if determined by
the Award Committee, upon the Participant’s death or disability.  Disability
will be determined under the Company’s long term disability plan, if any, or
upon receipt of a letter of determination or similar of the Participant’s
complete disability by the applicable governmental authority under local
applicable law, which complete disability entitles the Participant to disability
payments under local law.
 
In the event that:
 
while the Participant is employed by the Company, he or she engages in, directly
or indirectly, any other business or activity that could materially or adversely
affect the Company’s business or his or her ability to perform his or her duties
for the Company, including, but not limited to, any activities adversely
affecting the MercadoLibre Business anywhere in the Territory;
 
while the Participant is employed by the Company or during the one-year period
following the termination of the Participant’s employment for any reason, he or
she directly or indirectly, on his or her own behalf or on behalf of another
Person or entity, hires or solicits for hire any employees of the Company or its
Affiliates or in any manner attempts to influence or induce any employee of the
Company or its Affiliates to leave their employment; or
 
while the Participant is employed by the Company or during the one-year period
following the termination of the Participant’s employment for any reason, he or
she alone (or in association with any other Person) directly or indirectly, in
any capacity, owns, operates, manages, controls, engages in, invests in, becomes
employed by, acts as a consultant or advisor to, or provides
 
 
 

--------------------------------------------------------------------------------

 
 
services for, or otherwise assists any other Person in activities that are
competitive with the MercadoLibre Business anywhere in the Territory,
 
he or she will automatically forfeit any and all benefits received under the
Plan and any and all benefits which the Participant may otherwise be entitled to
receive under the Plan.  If the Participant terminates employment with the
Company for any reason (with or without Cause) and he or she alone (or in
association with any other Person) takes any of the action set forth in
subparagraph (1), (2) or (3) above, the Participant will be required to
immediately, and in no event more than five days following the termination of
the Participant’s employment, return all amounts which the Participant has
received under the terms of the Plan (the “Recovery Amount”), and the
Participant and the Company hereby agree to the following, notwithstanding any
Plan provision to the contrary:
 
that the Company may withhold all or a portion of the Recovery Amount from any
salary, wages or other amounts due to the Participant from the Company; and
 
in addition to the Recovery Amount, the Company may also recover any fees
incurred by the Company in seeking to collect the Recovery Amount, including,
but not limited to, the Company’s reasonable attorneys’ fees.
 
Notwithstanding the foregoing, ownership of less than five percent (5%) of the
outstanding capital stock of any Person whose securities are registered under
the Securities Exchange Act of 1934, as amended, in and of itself shall not be
cause for automatic forfeiture under Section 6(b)(3), whether or not the subject
Person is competitive with the Company.
 
Except as provided in Article 5 with respect to a Covered Termination on or
after a Change in Control, the portion of any Award under this Plan that has not
been actually paid to the Participant prior to the date of such resignation or
other termination of employment shall be forfeited, except that the Award
Committee, in its discretion, may pay all or part of the amount that remains
payable under an Award upon the disability or death of the Participant in
accordance with such rules or procedures established by the Award Committee
provided, however, that any amount of the Award payment that the Award Committee
determines to pay shall be paid no later than March 15 of the year following the
year that the Participant’s employment ends on account of disability or
death.  Notwithstanding any provision of the Plan to the contrary, any Award
paid to the Participant shall be subject to recovery by the Company in the event
that the Participant is terminated for Cause and shall, to the extent permitted
by law, be subject to recovery from any amounts owed by the Company to the
Participant, including, but not limited to, offsetting any amounts owed under
the Plan to the Company against any amounts otherwise owed to the Participant by
the Company.
 
If the Award Committee decides to pay all or part of an Award after the death of
a Participant in accordance with this Section 6, the Participant may designate
in writing one or more persons (“beneficiary”) to receive any unpaid portion of
the Participant’s Award upon the death of the Participant.  By similar action,
the Participant may designate a change of beneficiary at any time, which change
shall be effective only upon receipt by the Award Committee of said notice.  The
last such designation form filed with the Award Committee prior to the
Participant’s death shall control.  The Award Committee may establish a form or
other requirements for such designation.  If the Participant designates his
spouse as a beneficiary, the divorce of Participant shall automatically revoke
that designation of his spouse as beneficiary except to the extent otherwise
provided in a subsequent beneficiary designation filed by the Participant with
the Award Committee.  In the absence of a written designation, or in the event
the Participant dies without a beneficiary surviving him, any amount which would
otherwise be payable on account of his death shall be paid to the surviving
spouse of the Participant or if none, to the Participant’s estate.  A
beneficiary of a Participant shall have no interest or rights hereunder during
the lifetime of the Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
Administrative Provisions
 
A.      The Plan was approved by the Board on September 27, 2013 to be effective
as of January 1, 2013 for all services provided by Participants in 2013.
B.      Unless the Board provides otherwise, the Plan shall be administered and
interpreted by the Award Committee, which has been provided absolute authority
hereunder to administer the Plan.  The Board and its members, the members of the
Award Committee and any other individual who may, from time to time, have been
delegated responsibility with respect to the administration of this Plan
(collectively, “Authorized Persons”), shall have the full authority, discretion
and power necessary or desirable to administer and interpret this Plan, in
accordance with the Plan terms.  Benefits under the Plan shall be payable only
if the Authorized Persons in their respective sole and absolute discretion
determine that any such benefits are properly payable under the Plan.  Without
in any way limiting the foregoing, all Authorized Persons shall have complete
authority, sole discretion and power to: (i) determine the Participants; (ii)
determine the Performance Goals applicable to each Participant, as well as the
relative weighting of each such Performance Goals to determine eligibility for
payment of an Award hereunder; (iii) evaluate and determine the performance of
Participants; (iv) determine the amount of the Award for each Participant; (v)
interpret the provisions of this Plan and any other documentation used in
connection with this Plan, including documentation specifying individual
Participant Performance Goals, Award opportunities and the like; (vi) establish
and interpret rules, regulations and procedures (written or by practice) for the
administration of the Plan; and (vii) make all other determinations and take all
other actions necessary or desirable for the administration or interpretation of
this Plan.  The express grant in the Plan of any specific power to Authorized
Persons shall not be construed as limiting any power or authority of such
Authorized Person.  All actions, decisions and interpretations of the Authorized
Persons shall be final, conclusive and binding on all parties.  All expenses of
administering the Plan shall be borne by the Company.
C.      Nothing in this Plan shall be deemed by implication, action or otherwise
to constitute a contract of employment or otherwise to impose any limitation on
any right of the Company to terminate a Participant’s employment at any time for
any or no reason.
D.      A Participant shall have no right to anticipate, alienate, sell,
transfer, assign, pledge or encumber any right to receive any Award made under
the Plan, nor will any Participant have any lien on any assets of the Company by
reason of any Award made under the Plan.
E.      The Company shall have the right to deduct or withhold, or require a
Participant to remit to the Company, any taxes required by law to be withheld
from Awards made under this Plan.
F.      The Plan may be amended, suspended or terminated at any time and from
time to time, by action of the Board or the Award Committee, but in any event,
the Plan will be terminated no later than upon the last date the Company pays
all Participants any and all amounts that may due under the Plan and no amounts
remain due and payable under the Plan to any person as determined by Award
Committee.  The preceding sentence to the contrary notwithstanding, on and after
a Change in Control, no amendment, suspension or termination of the Plan that
adversely affects the rights of a Participant (or the beneficiary of a deceased
Participant who has not received payment of an amount approved by the Award
Committee under Article 6), shall be effective without the written consent of
that Participant or beneficiary.
G.      The adoption of the Plan does not imply any commitment to continue to
maintain the Plan, or any modified version of the Plan, or any other plan for
incentive compensation for such Participant for any period of time.  Neither the
adoption of this Plan, its operation, nor any documents describing or referring
to this Plan (or any part thereof) shall confer upon any employee any right to
continue in the employ of the Company or in any way affect any right and power
of the Company to terminate the employment of any employee at any time without
assigning a reason therefor.
H.      This Plan, insofar as it provides for Awards, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under the
 
 
 

--------------------------------------------------------------------------------

 
 
Plan.  Any liability of the Company to any person with respect to any Awards
under this Plan shall be based solely upon any contractual obligations which may
be created pursuant to this Plan.  No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.
I.      In order to be effective, any amendment of this Plan or any Award must
be in writing and made by the Award Committee.  No oral statement,
representation, written presentation or the like shall have the effect of
amending or modifying this Plan or any Award, or otherwise have any binding
effect on the Company, the Board, the Chief Executive, the Award Committee or
any individual who has been delegated authority to administer this Plan.
J.      The Plan shall be construed in accordance with and governed by the
substantive laws of the State of Delaware, without regard to principles of
conflicts of law.
K.      In case any provision of the Plan shall be held illegal or void, such
illegality or invalidity shall not affect the remaining provisions of this Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provisions had never been inserted herein.
L.      Except for their own gross negligence or gross misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company (and its affiliates), Board and
its members, the Award Committee and its members, and any other entity or
individual administering any aspect of this Plan shall be held harmless by the
Participants and their respective representatives, heirs, successors, and
assigns, against liability or losses occurring by reason of any act or omission
under the Plan.
M.      No Shares shall be issued, no certificate for Shares shall be delivered,
and no payment shall be made under this Plan except in compliance with all
applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements) and the rules of all stock exchanges
on which the Company’s shares may be listed.  The Company shall have the right
to rely on an opinion of its counsel as to such compliance.  Any share
certificate issued to evidence the issuance of Shares under this Plan may bear
such legends and statements as the Award Committee may deem advisable to assure
compliance with federal and state laws and regulations.  No Shares shall be
issued, no certificate for shares shall be delivered, and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Award Committee may deem advisable from regulatory bodies having
jurisdiction over such matters.
N.      Should the Company effect one or more stock dividends, stock splits,
subdivisions or consolidations of Shares or other similar changes in
capitalization, then the maximum number of Shares that may be issued under this
Plan shall be proportionately adjusted and the terms of outstanding Awards shall
be adjusted as the Award Committee shall determine to be equitably
required.  Any determination made under this Article 7(N) by the Award Committee
shall be final and conclusive.  The issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, Awards.


Executed on the 27th day of September, 2013 to be effective as of the 1st day of
January, 2013.
 

  MercadoLibre, Inc.               By:   

 
 

--------------------------------------------------------------------------------


 





